Citation Nr: 1520006	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbosacral disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984; had subsequent service in the Naval Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before a Veterans Law Judge in May 2008 who is no longer employed at the Board.  In an April 2010 letter, the Board informed the Veteran that the individual who presided at the May 2008 hearing, who would ordinarily have participated in making the final determination of the claim, had retired from the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  The Veteran waived the right to an additional hearing.  The case was reassigned.  In July 2010, the issue of entitlement to service connection for a lumbosacral spine disability was remanded to the agency of original jurisdiction for additional development.  

In April 2014 the Veteran filed a claim seeking service connection (or seeking to reopen previously denied claims) for hearing loss in the left ear, for a left ankle disability (subsequently claimed as a left Achilles tendon injury), bilateral knees, TBI, PTSD, and hepatitis B.  In April 2014, the Veteran filed a claim for pension.  In October 2014, the Veteran filed a claim seeking service connection for tinnitus and for hepatitis C.  To the extent these issues, have not yet been adjudicated, they are referred to Agency of Original Jurisdiction (AOJ) for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted in the introduction, the Veterans Law Judge who conducted the Veteran's May 2008 hearing has since retired from the Board.  In April 2015, the Veteran was offered an opportunity for another hearing.  In April 2015, the Board received the Veteran's request to testify before another Veterans Law Judge via a video-conference hearing.  Therefore, the Board finds that a remand to schedule the Veteran for this hearing is required.  See 38 C.F.R. §§ 20.703, 20.704, 20.717 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

